PER CURIAM:
Dawnn McCleary-Evans appeals the district court’s order dismissing in part her amended complaint and granting summary judgment in part to the Defendant in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCleary-Evans v. Maryland Dep’t of Transp., No. l:12-cv-01550-ELH, 2015 WL 1285325 (D.Md. Mar. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.